


    


EXHIBIT 10.22
INDEMNITY AGREEMENT
This Indemnity Agreement is made and entered into as of February 28, 2013 by and
between PICO Holdings, Inc., a California corporation (the “Corporation”), and
_________________________ (the “Indemnitee”).


RECITALS
WHEREAS, the Corporation recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors or officers
of corporations unless they are provided adequate protection through insurance
or indemnification, or both, against inordinate risks of claims and actions
against them resulting from their service to such corporations;


WHEREAS, the Corporation and the Indemnitee recognize that plaintiffs often seek
damages in such large amounts and the costs of litigation may be so great
(whether or not the case is meritorious), that the defense and/or settlement of
such litigation is often beyond the personal resources of directors and
officers;


WHEREAS, the Corporation desires to attract and retain talented and experienced
individuals, such as the Indemnitee, to serve as directors, officers, employees
and agents of the Corporation and its subsidiaries and wishes to indemnify its
directors, officers, employees and other agents to the maximum extent permitted
by law;


WHEREAS, the Corporation has adopted bylaws (the “Bylaws”) which empower the
Corporation to indemnify its directors, officers, employees and other agents of
the Corporation, including persons serving at the request of the Corporation in
such capacities with other corporations or enterprises, as authorized by the
California General Corporation Law, as amended (the “Code”);


WHEREAS, the Bylaws and the Code, by their non‑exclusive nature, permit
contracts between the Corporation and its directors, officers, employees and
other agents with respect to indemnification of such persons; and


WHEREAS, in order to induce the Indemnitee to serve or continue to serve as a
director, officer, employee or agent of the Corporation and/or one or more
subsidiaries of the Corporation, free from undue concern for claims for damages
arising out of or related to such services to the Corporation and/or one or more
subsidiaries of the Corporation, the Corporation has determined and agreed to
enter into this Agreement with the Indemnitee.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and the Indemnitee's agreement to continue to provide services to
the Corporation, the parties hereto agree as follows:


AGREEMENT


1.Definitions. As used in this Agreement:
(a)“Agent” means any person who is or was a director, officer, employee or other
agent of the Corporation or a subsidiary of the Corporation; or is or was
serving at the request of, for the convenience of, or to represent the interests
of the Corporation or a subsidiary of the Corporation as a director, officer,
employee or agent of another foreign or domestic corporation, partnership, joint
venture, trust or other enterprise; or was a director, officer, employee or
agent of a foreign or domestic corporation which was a predecessor corporation
of the Corporation or a subsidiary of the Corporation, or was serving as a
director, officer, employee or agent of another enterprise at the request of,
for the convenience of, or to represent the interests of such predecessor
corporation.


(b)A “Change in Control” shall be deemed to have occurred if (i) any “person,”
as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation
or a corporation owned directly or indirectly by the shareholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation, is or becomes the “beneficial owner” (as defined in Rule 13d‑3
under the Exchange Act), directly or indirectly, of securities of the
Corporation representing a majority or more of the total voting power
represented by the Corporation's then outstanding voting securities, (ii) during
any period of two consecutive years, individuals who at the beginning of such
period constituted the Board, together with any new directors whose election by
the Board or nomination for election by the Corporation's shareholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were

1

--------------------------------------------------------------------------------




directors at the beginning of the period or whose election or nomination was
previously so approved, cease for any reason to constitute a majority of the
Board, (iii) the consummation of a reorganization, merger or consolidation with
another entity, other than a reorganization, merger or consolidation that would
result in the holders of the Corporation's outstanding voting securities
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least a majority of the total voting power represented by the voting
securities of the Corporation or such surviving or successor entity outstanding
immediately thereafter, or (iv) the shareholders of the Corporation approve a
plan of complete liquidation or dissolution of the Corporation or a sale of all
or substantially all of the Corporation's assets.


(c)“Expenses” shall include all out-of-pocket costs of any type or nature
whatsoever (including, without limitation, all attorneys' fees and related
disbursements), actually and reasonably incurred by the Indemnitee in connection
with either the investigation, defense or appeal of a Proceeding or establishing
or enforcing a right to indemnification under this Agreement, or otherwise;
provided, however, that “Expenses” shall not include any judgments, fines, ERISA
excise taxes or penalties, or amounts paid in settlement of a Proceeding.


(d)“Independent Counsel” means a law firm, or a partner (or, if applicable
member) of a law firm, that is experienced in matters of corporation law and
neither currently is, nor in the past five years has been, retained to
represent: (i) the Corporation or the Indemnitee or (ii) any other party to or
witness in the matter giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or the Indemnitee in an action to determine the Indemnitee's rights
under this Agreement.


(e)“Proceeding” means any threatened, pending, or completed action, claim, suit,
arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether formal or informal,
civil, criminal, administrative, or investigative, including any such
investigation or proceeding instituted by or on behalf of the Corporation or its
Board of Directors, in which Indemnitee is or reasonably may be involved as a
party or target, that is associated with Indemnitee's being an Agent of the
Corporation.


(f)“Subsidiary” means any corporation of which more than 50% of the outstanding
voting securities is owned directly or indirectly by the Corporation, by the
Corporation and one or more other subsidiaries, or by one or more other
subsidiaries.


2.Service to the Corporation. The Indemnitee agrees to serve and/or continue to
serve as an Agent of the Corporation, at its will (or under separate agreement,
if such agreement exists), in the capacity the Indemnitee currently serves as an
Agent of the Corporation, so long as the Indemnitee is duly appointed or elected
and qualified in accordance with the applicable provisions of the Bylaws or
other charter documents of the Corporation or any subsidiary or affiliate of the
Corporation or until such time as the Indemnitee tenders his or her resignation
in writing; provided, however, that nothing contained in this Agreement is
intended to create any right to continued employment or service by the
Indemnitee.


3.Maintenance of Liability Insurance.
(a)Maintenance of D&O Insurance. The Corporation hereby covenants and agrees
that, so long as the Indemnitee shall continue to serve as an Agent of the
Corporation and thereafter so long as the Indemnitee shall be subject to any
possible Proceeding by reason of the fact that the Indemnitee was an Agent of
the Corporation, the Corporation, subject to Section 3(c), shall promptly obtain
and maintain in full force and effect directors' and officers' liability
insurance (“D&O Insurance”) in reasonable amounts from established and reputable
insurers, as more fully described below.


(b)Rights and Benefits. In all policies of D&O Insurance, the Indemnitee shall
qualify as an insured in such a manner as to provide the Indemnitee the same
rights and benefits as are accorded to the most favorably insured of the
Corporation's independent directors (as defined by the insurer) if the
Indemnitee is such an independent director; of the Corporation's non-independent
directors if the Indemnitee is not an independent director; of the Corporation's
officers if the Indemnitee is an officer of the Corporation; or of the
Corporation's key employees, if the Indemnitee is not an officer or director but
is a key employee.


(c)Continuation. In the event of a Change in Control or the Corporation's
becoming insolvent, including being placed into receivership or entering the
federal bankruptcy process and the like, the Corporation shall maintain in force
any and all insurance policies then maintained by the Corporation in providing
insurance (directors' and officers' liability, fiduciary, employment practices
or otherwise) in respect of Indemnitee, for a period of six years thereafter (a
“Tail Policy”). Such coverage shall be with the incumbent insurance carriers
using the policies that were in place at the time of the Change in Control event
(unless the incumbent carriers will not offer such policies, in which case the
Tail Policy shall be

2

--------------------------------------------------------------------------------




substantially comparable in scope and amount as the expiring policies, and the
insurance carriers for the Tail Policy shall have an AM Best rating that is the
same or better than the AM Best ratings of the expiring policies). Such Tail
policy shall be placed by the Corporation's incumbent insurance broker.


(d)Limitation on Required Maintenance of D&O Insurance. Notwithstanding the
foregoing, the Corporation shall have no obligation to obtain or maintain D&O
Insurance if the Corporation determines in good faith that: such insurance is
not reasonably available; the premium costs for such insurance are
disproportionate to the amount of coverage provided; the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit; the Indemnitee is covered by similar insurance maintained by a
subsidiary of the Corporation; the Corporation is to be acquired and a tail
policy of reasonable terms and duration is purchased for pre-closing acts or
omissions by the Indemnitee; or the Corporation is to be acquired and D&O
Insurance will be maintained by the acquirer that covers pre-closing acts and
omissions by the Indemnitee.


4.Indemnification of Indemnitee. The Corporation hereby agrees to hold harmless
and indemnify the Indemnitee to the fullest extent authorized or permitted by
the provisions of the Bylaws and the Code.


5.Additional Indemnity and Contribution. In addition to and not in limitation of
the indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 6 hereof, the Corporation hereby further agrees
to hold harmless and indemnify the Indemnitee:


(a)against any and all Expenses and liabilities of any type whatsoever
(including, but not limited to, judgments, fines, ERISA excise taxes, penalties
and amounts paid in settlement) that the Indemnitee becomes legally obligated to
pay because of any claim or claims made against or by the Indemnitee in
connection with any Proceeding (including an action by or in the right of the
Corporation) to which the Indemnitee is, was or at any time becomes a party, or
is threatened to be made a party, by reason of the fact that the Indemnitee is,
was or at any time becomes an Agent of the Corporation; and


(b)otherwise to the fullest extent as may be provided to the Indemnitee by the
Corporation under the non‑exclusivity provisions of Article VI of the Bylaws and
the Code.


If the indemnification provided in this Agreement is unavailable and may not be
paid to Indemnitee for any reason other than statutory limitations, then in
respect of any threatened, pending or completed action, suit or proceeding in
which the Corporation is jointly liable with Indemnitee (or would be if joined
in such action, suit or proceeding), the Corporation shall contribute to the
amount of expenses (including attorneys' fees), judgments, fines and amounts
paid in settlement actually and reasonably incurred and paid or payable by
Indemnitee in such proportion as is appropriate to reflect (i) the relative
benefits received by the Corporation on the one hand and Indemnitee on the other
hand from the transaction from which such action, suit or proceeding arose, and
(ii) the relative fault of Corporation on the one hand and of Indemnitee on the
other in connection with the events which resulted in such expenses, judgments,
fines or settlement amounts, as well as any other relevant equitable
considerations. The relative fault of the Corporation on the one hand and of
Indemnitee on the other shall be determined by reference to, among other things,
the parties' relative intent, knowledge, access to information, and opportunity
to correct or prevent the circumstances resulting in such expenses, judgments,
fines or settlement amounts. The Corporation agrees that it would not be just
and equitable if contribution pursuant to this section were determined by pro
rata allocation or any other method of allocation which does not take account of
the foregoing equitable considerations.


6.Limitations on Additional Indemnity. No indemnity or contribution pursuant to
Section 5 hereof shall be paid by the Corporation:


(a)on account of any claim against the Indemnitee for an accounting of profits
made from the purchase and sale (or sale and purchase) by the Indemnitee of
securities of the Corporation within the meaning of Section 16(b) of the
Securities Exchange Act of 1934, as amended, or similar provisions of state
statutory law or common law;


(b)on account of any claims for which payment is actually made to the Indemnitee
under a valid and collectible corporate insurance policy or under a valid and
enforceable indemnity clause, by‑law or agreement, except in respect of any
excess beyond payment under such insurance, clause, by‑law or agreement;


(c)if indemnification is not lawful, as established in a final adjudication not
subject to further appeal;


(d)in connection with any Proceeding (or part thereof) initiated by the
Indemnitee, or any Proceeding by the Indemnitee against the Corporation or its
directors, officers, employees or other agents, unless (i) such indemnification
is

3

--------------------------------------------------------------------------------




expressly required to be made by law, (ii) the Proceeding was authorized by the
Board of Directors of the Corporation, (iii) such indemnification is provided by
the Corporation, in its sole discretion, pursuant to the powers vested in the
Corporation under the Code, or (iv) the Proceeding is initiated pursuant to
Section 10(d) hereof;


(e)on account of the Indemnitee's acts or omissions that involve intentional
misconduct or a knowing and culpable violation of law, as established in a final
adjudication not subject to further appeal;


(f)on account of the Indemnitee's acts or omissions that the Indemnitee believes
to be contrary to the best interests of the Corporation or its shareholders or
that involve the absence of good faith on the part of the Indemnitee, as
established in a final adjudication not subject to further appeal;


(g)in respect of any action brought by or in the right of the Corporation for
breach of the Indemnitee's duties to the Corporation and its shareholders, as
established in a final adjudication not subject to further appeal:


(i)on account of any transaction from which the Indemnitee derived an improper
personal benefit;
(ii)on account of the Indemnitee's acts or omissions that show a reckless
disregard for the Indemnitee's duty to the Corporation or its shareholders in
circumstances in which the Indemnitee was aware, or should have been aware, in
the ordinary course of performing the Indemnitee's duties, of a risk of serious
injury to the Corporation or its shareholders;
(iii)on account of the Indemnitee's acts or omissions that constitute an
unexcused pattern of inattention that amounts to an abdication of the
Indemnitee's duty to the Corporation or its shareholders;
(iv)on account of any liability of the Indemnitee under Section 310 of the Code;
(v)on account of any liability of the Indemnitee under Section 316 of the Code;


(h)in respect of any action by or in the right of the Corporation to procure a
judgment in its favor, as established in a final adjudication not subject to
further appeal:


(i)in respect of any claim, issue or matter as to which the Indemnitee shall
have been adjudged to be liable to the Corporation in the performance of the
Indemnitee's duty to the Corporation and its shareholders, unless and only to
the extent that the court in which such Proceeding is or was pending shall
determine upon application that, in view of all of the circumstances of the
case, such person is fairly and reasonably entitled to indemnity for expenses
and then only to the extent the court shall determine;
(ii)of amounts paid in settling or otherwise disposing of a pending action
without court approval;
(iii)of expenses incurred in defending a pending action which is settled or
otherwise disposed of without court approval;


(i)except as provided in subdivision (d) or paragraph (4) of subdivision (e) of
Section 317 of the Code, in any circumstance where it appears that it would be
inconsistent with any condition expressly imposed by a court in approving a
settlement; or


(j)On account of the operation of a “clawback” policy adopted by the Board of
Directors requiring the Corporation to recover amounts paid to an executive
following a restatement of its financial statements.


7.Continuation of Indemnity. All agreements and obligations of the Corporation
contained herein shall continue during the period the Indemnitee is an Agent of
the Corporation (or is or was serving at the request of the Corporation as an
Agent of an employee benefit plan or other enterprise) and shall continue
thereafter so long as the Indemnitee shall be subject to any possible claim or
Proceeding by reason of the fact that the Indemnitee was serving in the capacity
referred to herein.


8.Indemnification for Expenses in a Proceeding in Which the Indemnitee is Wholly
or Partly Successful.
(a)Successful Defense. Notwithstanding any other provisions of this Agreement,
to the extent that the Indemnitee has been successful, on the merits or
otherwise, in defense of any Proceeding (including, without limitation, an
action by or in the right of the Corporation) in which the Indemnitee was a
party by reason of the fact that the Indemnitee is or was an Agent of the
Corporation at any time, the Corporation shall indemnify the Indemnitee against
all Expenses actually and reasonably incurred by or on behalf of the Indemnitee
in connection with the investigation, defense or appeal of such Proceeding.

4

--------------------------------------------------------------------------------




(b)Partially Successful Defense. Notwithstanding any other provisions of this
Agreement, to the extent that the Indemnitee is a party to or a participant in
any Proceeding (including, without limitation, an action by or in the right of
the Corporation) in which the Indemnitee was a party by reason of the fact that
the Indemnitee is or was an Agent of the Corporation at any time and is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Corporation shall indemnify
the Indemnitee against all Expenses actually and reasonably incurred by or on
behalf of the Indemnitee in connection with each successfully resolved claim,
issue or matter.


(c)Dismissal. For purposes of this section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.


9.Notice and Other Indemnification Procedures.


(a)Notice by Indemnitee. Promptly after receipt by the Indemnitee of notice of
the commencement of or the threat of commencement of any Proceeding, the
Indemnitee shall, if the Indemnitee believes that indemnification with respect
thereto may be sought from the Corporation under this Agreement, notify the
Corporation in writing of the commencement or threat of commencement thereof,
including a brief description of the nature of, and the facts underlying, the
Proceeding; provided, however, that failure of the Indemnitee to provide such
notice will not relieve the Corporation of its liability hereunder if the
Corporation receives notice of such Proceeding from any other source.


(b)Insurance. If the Corporation receives notice pursuant to Section 9(a) hereof
of the commencement of a Proceeding that may be covered under D&O Insurance then
in effect, the Corporation shall give prompt notice of the Proceeding to the
insurers in accordance with the procedures set forth in the respective policies.
The Corporation shall thereafter take all reasonably necessary or desirable
action to cause such insurers to pay, on behalf of the Indemnitee, all amounts
payable as a result of such Proceeding in accordance with the terms of such
policies.


(c)Defense. In the event the Corporation shall be obligated to pay the
Indemnitee's reasonable Expenses related to any Proceeding against the
Indemnitee, the Corporation, if appropriate, shall be entitled to assume the
defense of such Proceeding, with counsel selected by the Corporation and
approved by the Indemnitee (which approval shall not be unreasonably withheld),
upon the delivery to the Indemnitee of written notice of its election so to do.
After delivery of such notice, and the retention of such counsel by the
Corporation, the Corporation will not be liable to the Indemnitee under this
Agreement for any fees of counsel subsequently incurred by the Indemnitee with
respect to the same Proceeding, provided that (i) the Indemnitee shall have the
right to employ his or her own separate counsel in any such Proceeding at the
Indemnitee's expense; and (ii) the Indemnitee shall have the right to employ his
or her own separate counsel in any such Proceeding at the Corporation's expense
if (A) the Corporation has authorized the employment of counsel by the
Indemnitee at the expense of the Corporation, (B) the Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Corporation and the Indemnitee in the conduct of any such defense, (C) after a
Change in Control not approved by a majority of the members of the Board who
were directors immediately prior to such Change in Control, the employment of
counsel by Indemnitee has been approved by Independent Counsel, or (D) the
Corporation shall not, in fact, have employed counsel to assume the defense of
such Proceeding.


(d)Unauthorized Settlements. The Corporation shall not be liable to indemnify
the Indemnitee under this Agreement for any amounts paid in settlement of any
action or claim effected without its written consent, which shall not be
unreasonably withheld. The Corporation shall be permitted to settle any action
except that it shall not settle any action or claim in any manner which would
impose any penalty or limitation on the Indemnitee without the Indemnitee's
written consent, which may be given or withheld in the Indemnitee's sole
discretion.


10.Right to Indemnification.


(a)Right to Indemnification. In the event that Section 8(a) is inapplicable, the
Corporation shall indemnify the Indemnitee pursuant to this Agreement unless,
and except to the extent that, it shall have been determined by one of the
methods listed in Section 10(b) that the Indemnitee has not met the applicable
standard of conduct required to entitle the Indemnitee to such indemnification.


(b)Determination of Right to Indemnification. A determination of the
Indemnitee's right to indemnification hereunder shall be made at the election of
the Board of Directors by (i) a majority vote of directors who are not parties
to the Proceeding for which indemnification is being sought, even though less
than a quorum, or by a committee consisting of directors who are not parties to
the Proceeding for which indemnification is being sought, who, even though less

5

--------------------------------------------------------------------------------




than a quorum, have been designated by a majority vote of the disinterested
directors, or (ii) if there are no such disinterested directors or if the
disinterested directors so direct, by an Independent Counsel in a written
opinion to the Board of Directors, a copy of which shall be delivered to the
Indemnitee, or (iii) by a panel of three arbitrators, one of whom is selected by
the Corporation, one of whom is selected by the Indemnitee and the last of whom
is selected by the first two arbitrators so selected; provided, however, that,
following any Change in Control not approved by a majority of the members of the
Board who were directors immediately prior to such Change in Control, such
determination shall be made by an Independent Counsel as specified in clause
(ii) above or by a panel of arbitrators as specified in clause (iii) above.


(c)Submission for Decision. As soon as practicable, and in no event later than
thirty (30) days after the Indemnitee's written request for indemnification, the
Board of Directors shall select the method for determining the Indemnitee's
right to indemnification. The Indemnitee shall cooperate with the person or
persons or entity making such determination with respect to the Indemnitee's
right to indemnification, including providing to such person, persons or entity
upon reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. Any
Independent Counsel, member of the Board of Directors or shareholder of the
Corporation shall act reasonably and in good faith in making a determination
regarding the Indemnitee's entitlement to indemnification under this Agreement.


(d)Application to Court. If (i) the Indemnitee's claim for indemnification or
advancement of Expenses is denied, in whole or in part, (ii) no disposition of
such claim is made by the Corporation within ninety (90) days after the request
therefor, (iii) the advancement of Expenses is not timely made pursuant to
Section 11 of this Agreement or (iv) payment of indemnification is not made
pursuant to Section 8 of this Agreement, the Indemnitee shall have the right to
apply to the Superior Court of the State of California, the court in which the
Proceeding is or was pending or any other court of competent jurisdiction, for
the purpose of enforcing the Indemnitee's right to indemnification (including
the advancement of Expenses) pursuant to this Agreement.


(e)Expenses Related to the Enforcement or Interpretation of this Agreement. The
Corporation shall indemnify the Indemnitee against all reasonable Expenses
incurred by the Indemnitee in connection with any hearing or proceeding under
this Section 10 involving the Indemnitee and against all reasonable Expenses
incurred by the Indemnitee in connection with any other proceeding between the
Corporation and the Indemnitee involving the interpretation or enforcement of
the rights of the Indemnitee under this Agreement, unless a court of competent
jurisdiction finds that each of the claims and/or defenses of the Indemnittee in
any such proceeding was frivolous or made in bad faith. In applying the
provisions of this Section 10(e):


(i)In no event shall Indemnitee's right to indemnification (apart from
advancement of Expenses) be determined prior to a final adjudication in the
Proceeding at issue, if the Proceeding is both ongoing and of the nature to have
a final adjudication.
(ii)In any proceeding to determine Indemnitee's right to indemnification or
advancement, Indemnitee shall be presumed to be entitled to indemnification or
advancement, with the burden of proof on the Corporation to prove, by a
preponderance of the evidence (or higher standard if required by relevant law)
that Indemnitee is not so entitled.
(iii)Indemnitee shall be fully indemnified for those matters where, in the
performance of his duties for the Corporation, he relied in good faith upon the
records of the Corporation and upon such information, opinions, reports or
statements presented to the Corporation by any of the Corporation's officers or
employees, or committees of the board of directors, or by any other person as to
matters Indemnitee reasonably believed were within such other person's
professional or expert competence and who was selected with reasonable care by
or on behalf of the Corporation; and
(iv)The knowledge or actions, or failure to act, or any director, officer,
agent, or employee of the Corporation, or the Corporation itself, shall not be
imputed to Indemnitee for purposes of determining any rights hereunder.


11.Advancement of Expenses; Specific Performance. Subject to the terms of this
Agreement and following notice pursuant to Section 9(a) above, prior to the
final disposition of any Proceeding to which the Indemnitee is a party or is
threatened to be made a party by reason of the fact that the Indemnitee is or
was an Agent of the Corporation (unless there has been a final determination
that the Indemnitee is not entitled to indemnification for such Expenses), the
Corporation shall advance to the Indemnitee funds in an amount sufficient to pay
all Expenses, or reimburse the Indemnitee for all Expenses, reasonably paid or
incurred by the Indemnitee in connection with such Proceeding upon receipt of
satisfactory documentation supporting such Expenses; provided, however, that no
advance shall be paid by the Corporation in circumstances in which no indemnity
shall be payable by the Corporation under Section 6(i) hereof. The Indemnitee
shall qualify for advances upon the execution and delivery to the Corporation of
this Agreement, which shall constitute an undertaking providing that the
Indemnitee undertakes to the fullest extent permitted by law to repay the
advance (without interest) if and to the extent that it is ultimately determined
by a court of competent jurisdiction in a final judgment, not subject to appeal,
that Indemnitee is not

6

--------------------------------------------------------------------------------




entitled to be indemnified by the Corporation. No other form of undertaking
shall be required other than the execution of this Agreement. Such advances are
intended to be an obligation of the Corporation to the Indemnitee hereunder and
shall in no event be deemed to be a personal loan. The advances to be made
hereunder shall be paid by the Corporation to the Indemnitee within twenty (20)
days following delivery of a written request therefor by the Indemnitee to the
Corporation. In the event that the Corporation fails to pay Expenses as incurred
by the Indemnitee as required by this paragraph, Indemnitee may seek mandatory
injunctive relief (including without limitation specific performance) from any
court having jurisdiction to require the Corporation to pay Expenses as set
forth in this paragraph. If Indemnitee seeks mandatory injunctive relief
pursuant to this paragraph, it shall not be a defense to enforcement of the
Corporation's obligations set forth in this paragraph that Indemnitee has an
adequate remedy at law for damages.


12.Permitted Defenses. It shall be a defense to any action for which a claim for
indemnification is made under this Agreement (other than an action brought to
enforce a claim for Expenses pursuant to Section 10(d) hereof, provided that the
required undertaking has been tendered to the Corporation) that the Indemnitee
is not entitled to indemnification because of the limitations set forth in
Section 6 hereof. Neither the failure of the Corporation (including its Board of
Directors or its shareholders) or an Independent Counsel to have made a
determination prior to the commencement of such enforcement action that
indemnification of the Indemnitee is proper in the circumstances, nor an actual
determination by the Corporation (including its Board of Directors or its
shareholders) or an Independent Counsel that such indemnification is improper,
shall be a defense to the action or create a presumption that the Indemnitee is
not entitled to indemnification under this Agreement or otherwise.


13.Subrogation. In the event the Corporation is obligated to make a payment
under this Agreement, the Corporation shall be subrogated to the extent of such
payment to all of the rights of recovery under an insurance policy or any other
indemnity agreement covering the Indemnitee, who shall execute all documents
required and take all action that may be necessary to secure such rights and to
enable the Corporation effectively to bring suit to enforce such rights
(provided that the Corporation pays the Indemnitee's costs and expenses of doing
so), including without limitation by assigning all such rights to the extent of
such indemnification or advancement of Expenses.


14.Non‑Exclusivity of Rights. The rights conferred on the Indemnitee by this
Agreement shall not be exclusive of any other right which the Indemnitee may
have or hereafter acquire under any statute, provision of the Corporation's
Articles of Incorporation or Bylaws, other agreement, vote of shareholders or
directors, or otherwise, both as to action in the Indemnitee's official capacity
and as to action in another capacity while occupying the Indemnitee's position
as an Agent of the Corporation.


15.Information Sharing. If the Indemnitee is the subject of or is implicated in
any investigation, whether formal or informal, by a government or regulatory
entity or agency, the Corporation shall provide to Indemnitee any information
provided to the investigating entity concerning the investigation; provided,
that by executing this Agreement, Indemnitee agrees to use such information
solely in connection with the defense of such investigation and if Indemnitee is
no longer serving as a Director or employed by the Corporation, Indemnitee shall
at the Corporation's request execute a confidentiality agreement substantially
in the form of the confidentiality agreement in effect while such Indemnitee was
a Director or employed by the Corporation.


16.Survival of Rights.


(a)The Indemnitee's rights under this Agreement shall continue after the
Indemnitee has ceased to be an Agent of the Corporation and shall inure to the
benefit of the Indemnitee's heirs, executors and administrators.


(b)The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform if no such succession had taken place.


17.Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to the Indemnitee to the fullest extent permitted by law, including those
circumstances in which indemnification would otherwise be discretionary.


18.Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held

7

--------------------------------------------------------------------------------




to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby,
and (ii) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, all portions of any paragraph of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall be construed so as
to give effect to the intent manifested by the provision held invalid, illegal
or unenforceable and to give effect to Section 17 hereof.


19.Successors and Assigns. The terms of this Agreement shall bind, and shall
inure to the benefit of, the successors and assigns of the parties hereto.


20.Governing Law. This Agreement shall be governed exclusively by and construed
and enforced in accordance with the laws of the State of California as applied
to contracts between California residents entered into and to be performed
entirely within California.


21.Amendment and Termination; Waiver. No supplement, amendment, modification,
termination or cancellation of this Agreement shall be effective unless in
writing signed by both parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed to be or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall any such waiver constitute
a continuing waiver.


22.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. Only one such
counterpart signed by the party against whom enforcement is sought needs to be
produced to evidence the existence of this Agreement. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.
  
23.Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.


24.Notices. All notices, requests, demands and other communications given or
made pursuant to this Agreement shall be in writing and shall be deemed to have
been duly given (a) upon delivery if delivered by hand to the party to whom such
notice or other communication shall have been directed, (b) if mailed by
certified or registered mail with postage prepaid, return receipt requested, on
the third business day after the date on which it is so mailed, (c) one business
day after the business day of deposit with a nationally recognized overnight
delivery service, specifying next day delivery, with written verification of
receipt, or (d) on the same day as delivered by confirmed facsimile transmission
if delivered during business hours or on the next successive business day if
delivered by confirmed facsimile transmission after business hours. Addresses
for notice to either party shall be as shown on the signature page of this
Agreement, or to such other address as may have been furnished by either party
in the manner set forth above.


The parties hereto have entered into this Indemnity Agreement effective as of
the date first above written.
Indemnitee:




___________________________________
[Name of Indemnitee]


Address:___________________


Corporation:


PICO Holdings, Inc.




By: James F. Mosier


Title: General Counsel and Secretary


Address:7979 Ivanhoe Avenue, Suite 300
La Jolla, CA 92037
 
 






8